Citation Nr: 1817848	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  17-02 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a rating in excess of 10 percent for a right ankle disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 1959 to October 1962.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office(RO) in Philadelphia, Pennsylvania. 

In August 2017, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  Following the hearing, the Veteran submitted a medical research article regarding hearing loss with a written waiver of Agency of Original Jurisdiction (AOJ) review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Additional development is required before the issues on appeal are adjudicated; specifically, additional VA medical examinations and opinions are necessary, for the reasons discussed below.

The Veteran contends that his current bilateral hearing loss disability is due to active service, coincident to his duties as an armored personnel carrier commander and demolition NCO officer.  

The Veteran underwent a VA audiological examination in December 2014.  The examiner diagnosed bilateral hearing loss, but opined that it was not related to service.  In providing the opinion, he noted that the Veteran's hearing was within normal hearing limits upon separation. 

The Board finds this opinion inadequate to adjudicate the claim as the opinion did not address the theory of delayed or latent onset of hearing loss.  The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385  need not be shown by the results of audiometric testing during a claimants period of active military service in order for service connection to be granted.  Therefore, the Board must remand this issue for an adequate VA medical opinion.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Regarding the increased rating claim for the right ankle disability, the Veteran contends that his right ankle disability has worsened.  During the November 2017 Board hearing, the Veteran reported that he purchased a cane to use and later VA issued him a walker to use because of his right ankle disability.  

Additionally, since the time of the Veteran's VA examination, the United States Court of Appeals for Veterans Claims (Court) held in Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016), that VA examination reports must comply with the language of 38 C.F.R. § 4.59 by evaluating range of motion "for pain on both active and passive motion, in weight bearing and nonweight-bearing."  Id.  The December 2014 VA examination does not comply with 38 C.F.R. § 4.59 as interpreted by the Court.  Therefore, the Board finds another examination is necessary to accurately evaluate the severity of his low back disability pursuant to Correia.

In light of the remand, updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated VA treatment records.  

2.  Upon completion of directive #1, schedule the Veteran for a VA audiological examination to determine the etiology of his bilateral hearing loss.  The claims file, to include a copy of this remand must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings in detail.

The examiner should review the entire record and should specifically provide a comment regarding the medical research article submitted by the Veteran in November 2017. 

Based on review of the record, the examiner should provide a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's currently diagnosed bilateral hearing loss disability had its onset in service or is otherwise etiologically related to the Veteran's active service.  In this analysis, the examiner must discuss the theory of delayed or latent onset of hearing loss and fully considered the Veteran's statements regarding onset of hearing loss.

The examiner should provide a detailed rationale for the opinion.  If the requested opinion cannot be provided without resorting to speculation, the examiner should explain why it is not possible to provide an opinion.

3.  Upon completion of directive #1, schedule the Veteran for a VA examination by an appropriate specialist to determine the severity of the Veteran's right ankle disability.  The claims file, to include a copy of this remand must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings in detail.

The VA examiner is requested to indicate all present symptoms and manifestations from the Veteran's service-connected right ankle disability.  The examiner should report complete range of motion findings for the right ankle.  Range of motion measurement must be provided in active motion and passive motion, and in weight-bearing and nonweight-bearing positions. 

Additionally, the examiner must document all functional loss of the affected joint region, including due to pain on use, weakness, repetitive motion, flare-ups, fatigue, and incoordination.  Any functional loss must be documented in terms of additional lost degrees of range of motion.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should provide a detailed rationale for each opinion.  If any of the requested opinions cannot be provided without resorting to speculation, the examiner should explain why it is not possible to provide an opinion.

4.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  The case should be returned to the Board for further appellate consideration, if in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).



